DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment filed on 8/12/22.  Claims 1, 6-11, and 14-15 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-9, 11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0044590) in view of Wang et al. (US 2020/0221463), and further in view of Zhang et al. (US 2020/0021372).
Regarding claim 1, Lee teaches an operation method of a node (RN) [paragraph 73] in a wireless communication system, the operation method comprising:
transmitting a link unstableness signal (message including a suspension indicator) informing unstableness of the link to a child node (user equipment), based on a link with a parent node (DeNB) being unstable (RLF) (RN transmits a message including suspension indicator to a user equipment which suggests “unstableness” of the Un interface since the UE cannot use it, if RLF occurs between the RN and a DeNB) [paragraph 81];
monitoring whether a link restoration signal (RRC connection procedure is completed) is received from the parent node within a connection recovery time (timer value) (RN may restore link with DeNB via a RRC connection procedure within a timer value that may be indicated together with the suspension indicator) [paragraphs 81-82]; and
transmitting a handover trigger signal (message including a release indicator) to the child node based on the link restoration signal being not received within the connection recovery time (RN transmits a message including a release indicator that commands the user equipment to move to another cell, or “handover”, if it fails to recover RLF).
Lee does not explicitly teach allocating resources to a child node using one of a plurality of resource allocation types; wherein the plurality of resource allocation types comprise i) a first resource allocation type and ii) a second resource allocation type, wherein, in the first resource allocation type, a bitmap indicates Resource Block Groups (RBGs) that are allocated to the child node, wherein, in the second resource allocation type, resource allocation field informs of a starting resource block and a length in terms of contiguously allocated resource blocks that are allocated to the child node.  In an analogous prior art reference, Wang teaches allocating resources to a node (terminal) using one of a plurality of resource allocation types; wherein the plurality of resource allocation types comprise i) a first resource allocation type (resource allocation type 0)  and ii) a second resource allocation type (resource allocation type 2), wherein, in the first resource allocation type, a bitmap indicates Resource Block Groups (RBGs) that are allocated to the node (resource allocation type 0 is a bitmap used to indicate RGB allocated to a terminal device) [par 105], wherein, in the second resource allocation type, resource allocation field informs of a starting resource block (start location) and a length in terms of contiguously allocated resource blocks that are allocated to the child node (in resource allocation type 2, a start location of contiguously allocated VRBs and a length of the VRBs are indicated, to indicate a segment of contiguous VRBs) [par 107].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to allow allocating resources to a child node using one of a plurality of resource allocation types; wherein the plurality of resource allocation types comprise i) a first resource allocation type and ii) a second resource allocation type, wherein, in the first resource allocation type, a bitmap indicates Resource Block Groups (RBGs) that are allocated to the child node, wherein, in the second resource allocation type, resource allocation field informs of a starting resource block and a length in terms of contiguously allocated resource blocks that are allocated to the child node, as taught by Wang, in order to indicate a frequency resource to the child node.
The combination of Lee and Wang does not explicitly teach receiving a radio resource control (RRC) signal configuring a due time; wherein the link is determined to be unstable based on a situation, in which reference signal received power (RSRP) or reference signal received quality (RSRQ) measured in the link is equal to or smaller than a threshold, being maintained for the due time.  In an analogous prior art reference, Zhang teaches receiving a radio resource control (RRC) signal (higher layer signaling) configuring a due time (UE may receive higher layer signaling with a configured time period) [par 41]; wherein the link is determined to be unstable (out-of-sync) based on a situation, in which reference signal received power (RSRP) or reference signal received quality (RSRQ) measured in the link is equal to or smaller than a threshold (below the first threshold), being maintained for the due time (UE may determine out-of-sync occurs if measured RSRP or RSRQ of Rx beams are below the first threshold for a configured time period) [par 45-46].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Wang to allow receiving a radio resource control (RRC) signal configuring a due time; wherein the link is determined to be unstable based on a situation, in which reference signal received power (RSRP) or reference signal received quality (RSRQ) measured in the link is equal to or smaller than a threshold, being maintained for the due time, as taught by Zhang, in order to meaure beam quality and determine an out-of-sync occurrence or radio link failure. 
Regarding claim 8, Lee teaches the operation method of claim 1, wherein the connection recovery time is previously determined or is set by the parent node (timer value is set by network) [paragraph 82].  
Regarding claim 9, Lee teaches the operation method of claim 1, wherein the link restoration signal (message including resumption indicator) is transmitted to the child node based on the link restoration signal being received within the connection recovery time (RN transmits message including resumption indicator if link is recovered within expiry of timer) [paragraphs 81-82].
Claims 11 and 15 recite similar subject matter as claim 1 and are therefore rejected on the same basis.
Claim 14 recites similar subject matter as claim 9 and is therefore rejected on the same basis.

Claim(s) 6-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0044590) in view of Wang et al. (US 2020/0221463), in view of Zhang et al. (US 2020/0021372), and further in view of Yi et al. (US 2012/0063298).
Regarding claim 6, the combination of Lee, Wang, and Zhang does not explicitly teach wherein information informing a reason why the link with the parent node is unstable is transmitted together with the link unstableness signal. Yi teaches that a node (RN) transmits information informing a reason why the link with the parent node is unstable (state of the RN) is transmitted together with a link unstableness signal (stop message) (RN transmits state of the RN together with stop message) [paragraphs 120-121].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Wang, and Zhang to allow information informing a reason why the link with the parent node is unstable is transmitted together with the link unstableness signal, as further taught by Yi, in order to transition to idle state when necessary.
Regarding claim 7, Yi teaches the operation method of claim 6, wherein the information informing the reason why the link is unstable represents at least one of the number of beam failures, a low RSRP/RSRQ, a low channel quality indicator (CQI), and low throughput (state of the RN may imply unstableness of link which is determined by RS quality or out-of-sync problems) [paragraphs 121, 41, 80].
Claim 13 recites similar subject matter as claim 3 and is therefore rejected on the same basis.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0044590) in view of Wang et al. (US 2020/0221463) in view of Zhang et al. (US 2020/0021372), and further in view of LATHEEF et al. (US 2021/0259051).
Regarding claim 10, the combination of Lee, Wang, and Zhang does not explicitly teach wherein a downlink signal including at least one of a lowest block error rate (BLER) in a higher path of the node, the number of hops of the higher path, a data load of a path including the parent node, and the number of nodes supported by the parent node is further received from the parent node.  In an analogous prior art reference, Latheef teaches a node (IAB node) receives a downlink signal (pre-configurations and assistance information) including at least one of a lowest block error rate (BLER) in a higher path of the node, the number of hops of the higher path (maximum number of hops allowed), a data load of a path including the parent node, and the number of nodes (list of active IAB nodes) supported by the parent node (IAB donor) is further received from the parent node (IAB node receives pre-configurations and assistance information which may include maximum number of hops allowed and list of active IAB nodes from IAB donor) [paragraph 65].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Wang, and Zhang to allow a downlink signal including at least one of a lowest block error rate (BLER) in a higher path of the node, the number of hops of the higher path, a data load of a path including the parent node, and the number of nodes supported by the parent node to be further received from the parent node, as taught by Latheef, in order for the parent node to configure the node for service.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-11, and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647